DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 3/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 includes the limitation “providing a brine tank on the frame rearwardly of the rear wheels and therefore spaced a distance longitudinally rearwardly of the drop spreader”.  This is neither supported by the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 fails to further limit the invention while repeating structure now included in independent claim 36 from which claim 37 depends.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38 fails to further limit the invention while repeating structure now included in independent claim 36 from which claim 38 depends.  Claim 38 also invokes the step of engaging previously included in claim 36 and currently canceled by the amendment.
Claims 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38 includes the limitation “mounting the brine tank on the frame of the power unit”.  This structure is already included in claim 36 from which claim 46 depends.  It is thus unclear if this is meant to be a second brine tank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 36-38, 40-41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kime (US 6,446,879) in view of Hadler et al (US 6,702,208) and Steiner (US 9,976,267).  Kime discloses:
With regard to claim 36 - A method of treating a surface to clear snow and ice therefrom; 
said method comprising: 
providing a power unit, wherein the power unit includes a frame having a front end, a rear end, a left side, a right side, and a longitudinal axis extending between the front end and the rear end with a pair of front wheels mounted proximate the front end of the frame and a pair of rear wheels mounted proximate the rear end of the frame;
providing a spreader 166 on the power unit in a location between the pair of front wheels and the pair of rear wheels; and 
orienting a material trough of the drop spreader at right angles to the longitudinal axis of the frame; 
providing an auger 140 in the spreader, wherein the auger is oriented at right angles to the longitudinal axis of the frame (see Fig. 6) and is actuatable to move particulate materials through the material trough in a direction moving towards one or the other of the left side and right side of the frame; 

providing a brine tank 308,310 on the frame;
selecting to operate one of the spreader and the brine tank to treat a surface over which the power unit travels (“A truck having a dump bed is employed for this deposition which is customized to deposit mixed salt and brine material on a highway as a continuous narrow band which is configured to evoke and maintain a brine at the highway having a salt concentration effective to break an ice-pavement bond.” – column 4, lines 1-6; see Fig. 12, switches 408, 410, and 412).
Kime fails to explicitly disclose the vehicle as having differential steering.  Hadler teaches a spreader apparatus for spreading materials, said spread being mounted on a skid steer vehicle 20, skid steering being a type of differential steering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kime with the teaching of Hadler such that the vehicle includes skid steering to allow for tighter turning as is provided by skid steering.
Kime and Hadler fail to particularly disclose wherein the spreader is a drop spreader.  Steiner teaches a drop spread for winter services including a powered vehicle and a drop spreader for dropping particulate aimed at treating for snow and ice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime and Hadler with the teaching of Steiner such that the spreader is a drop spreader to allow for more precise rate of application of material, and a more controlled width of application of material.



With regard to claim 38, Kime discloses wherein the step of engaging includes engaging the spreader 166 on the power unit; and positioning the spreader on a frame 16 of the power unit and in a location between the pair of front wheels and the pair of rear wheels.

With regard to claim 40, Kime discloses further comprising: loading a quantity of particulate materials (salt) into an interior cavity 70 of the spreader through an opening defined in a portion of a top of the spreader (see Figs. 5 and 6); 
where the portion of the top extends outwardly for a distance beyond a left side or a right side of the frame 16 of the power unit (see Fig. 6).

With regard to claim 41, Kime discloses further comprising: dropping the particulate materials onto a region of the surface that lays in front of the pair of rear wheels before the power unit travels over the region of the surface.

With regard to claim 44, Kime discloses operatively engaging the spreader with controls 378 on a control panel of the power unit; and 
operating the spreader's functions with the controls 408,410 on the control panel.



Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Steiner in view of Jones (US 4,773,598).  Kime, Hadler, and Steiner fail to explicitly disclose positioning an opening defined in a bottom end of the spreader adjacent an aperture defined in a bottom surface of the frame; actuating the spreader; dropping particulate materials from the opening in the spreader, through the aperture in the frame and directly onto a surface over which the power unit is traveling.  Jones teaches a similar vehicle to that of Kime, including a frame 2 and a spreader wherein a bottom end of the spreader defines an opening therein; a bottom surface of the frame defines an aperture 55 therein; and the opening is aligned with the aperture; and wherein the spreader is adapted to allow particulate materials to move from the opening through the aperture in the frame and onto a surface below the frame (“Sand or material from the auger 47 is dropped into funnel 55, which is mounted to the chassis 2 by bracket 59. Funnel 55 directs the sand onto spinner 51 which is driven by hydraulic orbit motor 52. This mechanism is also illustrated from the rear in FIG. 17 as viewed by line 17--17 FIG. 16. By location of the sand spreader in this point on the truck body, sand is spread on the roadway ahead of the drive wheels of the truck.” – column 10, lines 55-62).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime, Hadler, and Steiner with the teaching of Jones such that the vehicle includes a funnel on the frame having an aperture that aligns with an opening in the spreader to allow for a more controlled dispersal of particulate.

Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Steiner in view of Truan et al (US 8,025,245).  Kime, Hadler, and Steiner fail to explicitly disclose wherein the spreader is detachably engageable with the power unit.  Truan teaches a material spreader with integrated wetting system comprising a spreader that is detachably engageable with a powered vehicle.  .

Claim(s) 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Steiner in view of Doherty et al (US 7,839,301).  Kime discloses a brine tank 308,310 mounted on the power unit; said brine tank being adapted to retain a quantity of brine therein; and one or more nozzles operatively engaged with the brine tank.  However, Kime fails to explicitly disclose wherein the one or more nozzles are positioned rearwardly of the pair of rear wheels of the power unit.  Doherty teaches a similar power unit to that of Kime, including a powered vehicle, a spreader, and a spray bar for spraying brine from a brine tank, wherein said spray bar 120 includes nozzles positioned rearwardly of the pair of rear wheels of the power unit (see Fig. 1B).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime, Hadler, and Steiner with the teaching of Doherty such that the nozzles are positioned rearwardly of the pair of rear wheels of the power unit to keep it from interfering with the spreader disposed at the middle of the vehicle.
With regard to claim 47, Kime, Hadler, and Steiner fail to disclose selecting a width of spray to be delivered from the one or more nozzles based upon a width of the surface over which the power unit is to travel.  Doherty teaches the “width of spray may be controlled via the surface condition sensing and treatment systems described herein below, by either operator or automated control.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime, Hadler, and Steiner with the teaching of Doherty such that the width of the spray may be modified to allow for varying widths of road to be sprayed more easily.

48 is rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, Steiner, and Doherty, as applied to claims 46 and 47, above, and further in view of Rich (US 10,472,783).  Kime, Hadler, Steiner, and Doherty fail to disclose operatively engaging a hand-sprayer to the brine tank; spraying a quantity of brine from the brine tank onto a surface with the hand- sprayer.  Rich teaches a vehicle having a spreader for dispensing particulates and a brine tank, and further including a hand held wand 105 in fluid communication with the brine tank.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime, Hadler, Steiner, and Doherty with the teaching of Rich’s hand-held wand to allow for the operator to reach varied areas besides just road surfaces. 

Claim(s) 49-50, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kime (US 6,446,879) in view of Hadler et al (US 6,702,208) and Pirotais (US 8,418,776).  Kime discloses:
A method of treating a surface to clear snow and ice therefrom comprising: 
providing a power unit, said power unit including a frame having a front end, a rear end, a left side, and a right side, and having a longitudinal axis extending between the front end and the rear end; 
engaging a pair of front wheels 26 proximate the front end of the frame; 
engaging a pair of rear wheels 28 proximate the rear end of the frame; 
providing a particulate material spreader system 166 on the frame at a location between the pair of front wheels 26 and the pair of rear wheels 28, wherein the particulate material spreader system is configured to drop particulate material directly onto the surface below a portion of the frame which extends between the pair of front wheels and the pair of rear wheels (Fig. 1); 
providing a hitch assembly at the front end of the powered vehicle (to which the plow 18 is attached, Fig. 1); and 
engaging an attachment to the powered vehicle with the hitch assembly

Kime further fails to disclose providing a weight transfer system on the powered vehicle, wherein the hitch assembly comprises a part of the weight transfer system.  Pirotais teaches:
“A control system for an implement (10) mounted on a tractor (11) via a three point linkage (10) and which has one or more depth control wheels (13) which contact the ground and which support at least part of the weight of the implement. The three point linkage has an upper link (17) and two lower links (14, 15), the upper link including an adjusting means such as an hydraulic cylinder (18) to vary its effective length and the lower links being provided with raising means (16) to raise the implement. The control system has a control unit (23) which received signals indicative of the level of slippage of one or more wheels of the tractor and which in response to a wheel slippage level above a first level (X) operates the adjusting means (18) to shorten the effective length of the upper link (17) to transfer some of the weight of the implement (10) onto the tractor to reduce wheel slippage. The control unit (23) also operates the lower link raising means (16) to raise the lower links (14,15) and hence the implement, if the wheel slippage level exceeds a second higher level (Z).” – Abstract
Pirotais thus teaches an implement control system for a vehicle having an implement attached to a hitch of the vehicle including a weight transfer system for transferring some of the weight of the implement onto the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of treating a surface of Kime with the teaching of 

With regard to claim 50, Pirotais teaches wherein the implement is of a weight; and 
wherein the method further comprises: 
transferring, with the weight transfer system, at least some of the attachment's weight from the attachment and onto the power unit (see Abstract).

With regard to claim 52, Pirotais teaches transferring, with the weight transfer system, the at least some of the attachment's weight from the attachment and onto the pair of front wheels of the power unit (“to transfer some of the weight of the implement (10) onto the tractor to reduce wheel slippage”).

With regard to claim 57, Kime discloses providing a brining tank on the powered vehicle; and delivering a volume of brine from the brining tank onto the surface rearwardly of the pair of rear wheels.

Claim(s) 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Pirotais further in view of Steiner (US 9,976,267).  Kime, Hadler, and Pirotais fail to particularly disclose wherein the spreader is a drop spreader.  Steiner teaches a drop spread for winter services including a powered vehicle and a drop spreader for dropping particulate aimed at treating for snow and ice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power unit of Kime, Hadler, and Pirotais with the teaching of Steiner such that the .
With regard to claim 55, Kime discloses placing a quantity of particulate materials into a material trough of the drop spreader, wherein a slot is defined in the bottom end of the material trough; and moving the quantity of particulate materials laterally through the material trough with an auger
With regard to claim 56, Kime discloses dropping at least some of the quantity of particulate materials through the slot and directly onto the surface below the part of the frame that extends between the pair of front wheels and the pair of rear wheels.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Pirotais further in view of Foley et al (US 5,363,924).  Kime, Hadler, and Pirotais fail to particularly disclose selecting, via operator manipulated controls provided on the power unit, a quantity of the attachment's weight to be transferred to the power unit via the weight transfer system.  Foley teaches a weight transfer system for an attachment of a vehicle, wherein, “As is also apparent, by adjusting the spring 90, the operator can vary the force exerted by the cylinder 60 and consequently vary the amount of weight transferred to the tractor drawbar.” (Column 4, lines 15-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kime, Hadler, and Pirotais with the teaching of Foley such that the operator can manually adjust how much weight is transferred from the attachment to the vehicle to allow for more agency of the operator in deciding how much weight to transfer.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kime, Hadler, and Pirotais further in view of Betts (US 9,598,829).  Kime, Hadler, and Pirotais fail to particularly disclose providing skid shoes on the attachment.  Betts teaches that it is known to attach skid shoes to snow removal .

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. As amended, the claims have overcome the previous 102 rejections.  However, the subject matter that has been added into the independent claim 36 was previously rejected utilizing 103 rejections and shall thus be addressed.  With regard to the Hadler, Jones, and Truan references, the argument against them is that they, like Kime, do not teach a drop spreader but rather broadcast spreaders.  Examiner does not contest that fact as these references were not used to teach the application of a drop spreader.  That limitation is addressed with the Steiner reference, which has been added to the 103 rejection of claim 36 and the inclusion of which has not been argued by Applicant’s remarks.  Regarding the Doherty reference and more particularly how Kime is capable of being modified thereby, any mixing of the brine with the salt granulate that is done within the vehicle of Kime is done through connections and valves 334, 336, 340 directly connected between the brine tanks and the cross-wise augers so that mixing can happen just before the granulate is deposited onto the road.  The nozzles, however, are separate from the augers and can be used without the use of the spreader, for instance to pre-treat bridges and over-passes.  Thus, the positioning of the nozzles may be anywhere on the vehicle in relation to the spreader.  As the vehicle travels over the road, granulate and brine will hit the same areas no matter where they are positioned longitudinally on the vehicle.  Regarding the Rich reference, as the other limitations .  
In the interest of expedited prosecution, please feel free to contact Examiner should Applicant feel that any amendments or other discussion may be made to help overcome these rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	March 17, 2021



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616